871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John O. SCOTT, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3447.
United States Court of Appeals, Federal Circuit.
March 13, 1989.

Before, RICH, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
John O. Scott petitions for review of the decision of the Merit Systems Protection Board (board), Docket No. SL07528810123.  The full board denied petitioner's request pursuant to 5 C.F.R. Sec. 1201.113(b) for review of the administrative judge's April 15, 1988, Initial Decision.  We affirm.

OPINION

2
Petitioner has not shown that board's decision was 1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law;  2) obtained without procedures required by law, rule or regulation having been followed;  or 3) unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c);  Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).  Petitioner has failed to present anything which convinces us that the administrative judge's findings that petitioner had the opportunity to respond were not supported by substantial evidence.  Similarly, we reject petitioner's assertion that the administrative judge erred in determining that petitioner's meeting with the deciding official before he was separated renders petitioner's removal procedurally defective.  Petitioner has not demonstrated any error in the decision of the board or the opinion of the administrative judge, and we therefore affirm on the basis of that opinion.